Exhibit 10.5

AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT (“Amendment”) is made as of this 16th day of February 2015, to
the Employment Agreement (the “Agreement”) dated September 13, 2010 by and
between Tornier, Inc. (the “Company”) and Kevin M. Klemz (the “Executive”).

1. Clauses (ii) and (iii) of Section 6(f)(v) are amended and restated to read as
follows:

(ii) a material reduction by the Company in the Executive’s base Salary or Bonus
as in effect immediately prior to the Change in Control or as thereafter
increased, (iii) the failure by the Company to cover the Executive under
employee benefit plans that, in the aggregate, provide substantially similar
benefits to the Executive and/or his family and dependents at a substantially
similar total cost to the Executive (e.g., premiums, deductibles, co-pays,
out-of-pocket maximums, required contributions, taxes and the like) relative to
the benefits and total costs under such benefit plans in which the Executive
(and/or his family or dependents) was participating at any time during the
90-day period immediately preceding the Change in Control and which represents a
material diminution from the Executive’s base compensation as in effect
immediately prior to the Change in Control, or”

IN WITNESS WHEREOF, the parties have duly caused this Amendment to be executed
as of the date first above written.

 

Tornier, Inc.

/s/ Kevin M. Klemz

By:

/s/ Greg Morrison

Kevin M. Klemz Name:

Greg Morrison

Title:

SVP, Human Resources